


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.24


Employee Non-Qualifying
Stock Option Agreement
Aflac Incorporated, a Georgia Corporation (the “Company”), whereby has issued
this Non-Qualifying Stock Option Agreement, made and entered into on the date
indicated on the reverse hereof, by and between the parties of this agreement as
acknowledged by the Employee by his or her signature on the attached Notice of
Grant of Stock Options and Stock Option Agreement.
WITNESSETH, THAT
1.    The Company hereby grants to Employee (“Grantee”) the option to purchase
the stated number of shares of common stock of the Company (“Common Stock”) at
and for the stated option price per share (which is the fair market value of the
stock at the stated time this option is granted) at the time stated on the
attached Notice of Grant of Stock Options and Stock Option Agreement, and on the
terms and conditions hereinafter set out. Unless otherwise specified, terms not
defined herein shall have the meanings ascribed to them in the Aflac
Incorporated 2004 Long-Term Incentive Plan (as Amended and Restated March 14,
2012) (the “Plan”). The Number of Option Shares and the exercise price per share
of the Option are subject to adjustment from time to time as provided in section
3(c) of the Plan.
2.    This Option is not intended to qualify as an “Incentive Stock Option”
within the meaning of Section 422 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”).
3.    Unless otherwise as provided by the Committee, Options shall not be
transferable by the Grantee except by transfers pursuant to domestic relations
orders, by will or the laws of descent and distribution, and during the
Grantee's lifetime shall be exercisable only by the Grantee. Options transferred
by will or by the laws of descent and distribution may be exercised after the
Grantee's death only by his or her executor(s) or administrator(s), or by the
person who acquired the right to exercise such Options by bequest or inheritance
or by reason of the death of the Grantee.
4.    This Option may be exercised in whole or in part at any time on or after
the option's vesting date(s) as set forth on the attached Notice of Grant of
Stock Options and Stock Option Agreement or as determined under this paragraph 4
below. This Option shall terminate and may no longer be exercised on the first
to occur of (a) the date ten (10) years after the Date of Option Grant, (b) upon
a corporate reorganization as described in section 3(d) of the Plan, or (c)the
last date for exercising the Option following termination of the Grantee's
employment with the Company and its Affiliates as determined below:
a. Upon the termination of a Grantee's employment for Cause, any unexercised
Options subject to this Option Agreement will immediately expire upon notice of
such termination.
b. Upon the voluntary termination of a Grantee's employment with the Company and
all Affiliates for any reason other than death, Disability or Retirement (as
described in paragraph 4(d)), Options subject to this Option Agreement not then
exercisable (unvested) shall expire immediately on the date of such termination,
and Options to the extent then exercisable (vested) may be exercised until the
expiration of a three-month period following the date of termination, at which
time any unexercised Options subject to this Option Agreement will expire,
unless the Grantee has accumulated 15 years of Credited Service (as determined
under the Aflac Incorporated Pension Plan). If the Grantee has 15 years of
Credited Service, vested Options shall remain exercisable until the end of the
original then-year term. For purposes of this Option Agreement, “Disability”
means the physical or mental condition that qualifies the Grantee for long-term
disability benefits under a long-term disability plan maintained by the Company
or an Affiliate employing the Grantee.
c. Upon the termination of a Grantee's employment with the Company and all
Affiliates for reason of death or Disability, Options subject to this Option
Agreement not then exercisable (unvested) shall vest immediately on the date of
such termination and may be exercised along with other vested Options until the
end of their original ten-year term.
d. For purposes of this Option Agreement, “Retirement” means voluntary
termination of employment with the Company and all Affiliates after qualifying
for a Normal Retirement Benefit (the later of age 65 or the 5th anniversary of
the date the Grantee became a participant in the Aflac Incorporated Pension
Plan) or Rule of 80 Retirement Benefit (combined age and Years of Credited
Service totaling 80) or qualifying for an unreduced pension benefit upon
termination after attaining age 65 and completing 5 years of Vesting Service
under the Aflac Incorporated Pension Plan. Terms used in the foregoing
definition of Retirement shall have meanings set forth in the Aflac Incorporated
Pension Plan.
e. In the case of a Grantee who served as a non-employee sales associate for an
Affiliate of the Company immediately before becoming an employee, if such a
Grantee voluntarily terminates employment with the Company and all Affiliates
but continues immediately thereafter to perform bona fide services for the
Company or an Affiliate as a sales associate, the Grantee shall be treated as
continuing employment with the Company or an Affiliate
 










for purposes of vesting and expiration of this Option. If the Committee or its
delegate determines, in its sole discretion, that such a Grantee is no longer
providing bona fide services to an Affiliate as a sales associate, the Grantee
shall be deemed to have terminated employment for purposes of this paragraph 4
on the date as of which such services are determined to have ceased. The
Committee may require the Grantee to provide such evidence of continuing
services as it deems appropriate. The Committee may establish policies and
procedures to be followed by the Committee or its delegate in determining
whether a Grantee is providing bona fide services as a sales associate, and such
policies (including any amendments or modifications thereto) shall be considered
part of this Stock Option Agreement and shall be binding on the Grantee.
5.    Options shall be eligible for the withholding of shares from the option
exercised in settlement of federal and state income taxes.
6.    To exercise this Option as to all or any part of the shares covered
thereby, the Grantee (or after his or her death, the person authorized to
exercise the Option, as provided in paragraph 3 above), if unable to do so in
person, shall deliver written notice of such exercise to the Company official
designated by the Committee (or, in absence of such designation, the Secretary
of the Company). The notice shall identify the Option being exercised and
specify the number of shares being purchased. The date of notification shall be
deemed the date of exercise. The notice of exercise shall be accompanied by full
payment of the amount of the aggregate purchase price of the shares being
purchased under the Option being exercised in a form permitted under the terms
of the Plan.
(a) Payment in full of the purchase price for the shares purchased pursuant to
the exercise of this Option shall be made, in accordance with Section 7(c)(iii)
of the Plan, upon exercise of the Option. All shares sold under the Plan shall
be fully paid and non-assessable by one of the following methods.
1. Payment shall be made in cash or by tender of previously held Common Stock,
under procedures established by the Committee. In such a case, the current fair
market value of the shares tendered as of the date of the Company's receipt of
notice of exercise, given pursuant to paragraph 6 herein, shall be treated as
payment of the corresponding amount of the purchase price of the shares being
acquired under the Option.
2. As soon as practicable after its receipt of such notice and payment, the
Company shall cause the shares so purchased to be issued to the Grantee or to
the person authorized to exercise the Option after his or her death, as the case
may be.
7.    Nothing in this Stock Option Agreement, nor any action taken by the
Secretary of the Company related to his responsibilities associated with this
Stock Option Agreement shall create any right on the part of the Grantee or any
other person to enter into or continue in the employ of the Company or an
Affiliate, or affect the right of the Company or any Affiliate to terminate the
Grantee's employment at any time, subject to the provisions of law or any
agreement for consulting services or contract of employment between the Company
or any Affiliate and the Grantee.
8.    The Grantee shall not have any voting or dividend rights or any other
rights of a shareholder in respect of any shares of Common Stock covered by this
Option prior to the time that the Grantee's name is recorded on the Company's
shareholder ledger as the holder of record of such shares acquired pursuant to
an exercise of the Option.
9.    The Board may terminate or amend the Plan and/or the Option at any time;
provided, however, that no such termination or amendment may adversely affect
the Option or any unexercised portion hereof without the consent of the Grantee
unless such amendment is required to enable the Option to continue qualification
as an Option.
10.    This Option Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia, except to the extent that federal law is
controlling.
11.    Except as may be specifically set forth herein or upon the Notice of
Grant of Stock Options and Option Agreement, the rights of the Grantee are
subject to all of the terms and conditions of the Plan, the provisions of which
are herein incorporated by reference herein.
12.    The Grantee acknowledges by his or her signature on the attached Notice
of Grant of Stock Options and Stock Option Agreement that the Grantee has
reviewed the Plan and agrees that the terms and conditions of the plan, as well
as the terms stated herein and upon the attached notice, are part of this Stock
Option Agreement.





